Citation Nr: 1537482	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  An April 2008 rating decision denied entitlement to service connection for sarcoidosis, the Veteran timely appealed the decision but later withdrew the appeal, and no new and material evidence was received within the appeal period.

2.  No material evidence has been received subsequent to the April 2008 rating decision that relates to an unestablished fact necessary to substantiate the claim of service connection for sarcoidosis or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied entitlement to service connection for sarcoidosis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for sarcoidosis has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

With respect to a petition to reopen a previously denied claim of service connection for sarcoidosis, the Veteran must be:  (1) notified of the evidence and information necessary to reopen the claim (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A May 2010 VA letter complied with Kent as it indicated why the prior claim was denied, what evidence was necessary to substantiate the claim, specifically identified the notification date of the prior rating decision which denied the claim, defined new and material evidence and explained how to substantiate the underlying claim of service connection. 

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and identified private treatment records from the prior claim for entitlement to service connection for sarcoidosis are associated with the claims file.  There is no indication that the Veteran receives VA treatment.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

A VA examination was not provided in connection with the claim on appeal because the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As the Board will explain, since there is not the required new and material evidence, an examination is not required concerning this claim.  Id.  However, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Here, however, even when the RO previously considered and denied this claim in April 2008, there was recognition that the Veteran had a diagnosis of sarcoidosis but that such was not incurred in or caused by service, to include as due to exposure to herbicides, which is the reason this claim was denied.  The Veteran therefore is not entitled to a VA compensation examination concerning this claim merely as a matter of course for this already acknowledged disability without any suggestion of a nexus to service.  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning this claim. 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim to reopen a claim for entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

The Veteran originally submitted a claim for non-Hodgkin's lymphoma in December 2007.  In an April 2008 rating decision, the RO denied the claim as the evidence did not show sarcoidosis, claimed as non-Hodgkin's lymphoma, was incurred in or caused by service, to include as due to exposure to herbicides.  The Veteran submitted a timely April 2008 notice of disagreement.  However, in a September 2008 statement the Veteran withdrew the appeal.  No new and material evidence was received within the appeal period, thus the April 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In fact, no additional evidence was associated with the claims file until the Veteran's representative filed the current claim for sarcoidosis in April 2010.  The April 2010 claim was denied in a July 2010 rating decision, as new and material evidence was not received.  The July 2010 rating decision forms the basis of the present appeal. 

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. at 118.

With respect to the April 2008 rating decision, which denied the claim of entitlement to service connection for sarcoidosis, the evidence of record included service treatment records, a December 2007 claim and statement from the Veteran, and private treatment records. 

The only evidence received since the April 2008 rating decision is a January 2009 Board decision submitted by the Veteran's representative in June 2010.  The January 2009 Board decision details another veteran's claim for service connection for sarcoidosis, and addressed the claim on basis of herbicide exposure.  In a June 2010 statement the Veteran's representative argued the submitted Board decision made the Veteran's claim plausible as it referenced medical and scientific evidence linking Agent Orange exposure and sarcoidosis.  The January 2009 Board decision is new as it was not previously before VA decision makers. 

However, the January 2009 Board decision is not material, as it does not demonstrate that the Veteran's sarcoidosis is related to Agent Orange exposure.  Initially, the Board notes the January 2009 Board decision specifically stated the "veteran had not argued, and the evidence does not otherwise establish, that the veteran's sarcoidosis may be presumed to be related to Agent Orange in service."  Moreover, the January 2009 Board decision specifically stated multiple times that the grant of sarcoidosis was based on the unique facts of that particular case.  The unique facts included evidence that sarcoidosis may have onset during service, and also included multiple generally favorable medical nexus opinions based on particular facts and circumstances of the specific veteran.  The Board will not address the specific medical opinions here as such were provided in the context of another veteran's fact specific case.  Moreover, such are not before the Board to review in the entirety.  The Board notes the Veteran's representative did not submit any of the cited public documents from the January 2009 Board decision.  Nonetheless, the Board will address such in a general manner.  The January 2009 Board decision cited a January 2007 document from the Veterans Health Administration which noted in part, that plausible precipitating causes of sarcoidosis included exposure to environmental chemicals; however, ultimately the Board decision stated a section of the document concluded studies of the etiology of sarcoidosis in civilian populations and among Navy personnel were inconclusive and did not answer important questions as to whether sarcoidosis was caused by specific occupational exposures during military service.  The January 2009 Board decision also cited National Academy of Sciences (NAS) reports which also declined to associate herbicide exposure to autoimmune disorders.  The Board notes the current NAS report found, in part, consistent with prior reports, inadequate or insufficient evidence to determine whether an association exists between herbicide exposure immune system disorders.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 -13 (Apr. 11, 2014).  These documents do not provide evidence of a link between herbicide exposure and sarcoidosis but instead report an association has not been established.  

Thus, the Board finds the January 2009 Board decision does not provide evidence of link between herbicide exposure and sarcoidosis generally.  Sarcoidosis is not one of the disabilities for which service connection can be presumed as due to Agent Orange exposure under 38 C.F.R. § 3.309(e) (2014).  However, the veteran is not precluded from establishing service connection with proof of actual direct causation; however, such has not been demonstrated.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  VA has not received any evidence other than the January 2009 Board decision since the April 2008 rating decision.  Accordingly, the Board finds that the evidence received since the April 2008 rating decision, which consists of the January 2009 Board decision, is not material, and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the April 2008 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for sarcoidosis.  Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade, the Board finds that new and material evidence has not been received, there is no reasonable doubt to be resolved in favor of the Veteran and the claim of service connection for sarcoidosis may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the Veteran's application to reopen the claim of entitlement to service connection for sarcoidosis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


